CHILTON, J.-
'The pleadings in every suit shoud set forth the names of the parties, both plaintiff and defendant, with such certainty as to enable the court to determine in whose favor and against whom to render judgment. This is an elementary rule, the observance of which is indispensable in the proper administration of the law.
Mr. Chitty in his work on Pleading (vol. 1 p. 256) says: “It must.be stated with certainty who are the parties to the suit, and therefore a declaration by or against O. D. & Company, not being a corporation, is insufficient.” The same principle is substantially asserted in 8 Term Rep. 508; Tomlinson v. Burke, 5 Hals. Rep. 295; Bently v. Smith, 8 Caine’s Rep. 170; and Scott v. Dunlap & Co., 2 Munf. Rep. 349. In the case before us, the whole proceeding and judgment appear to be against a firm name, while the parties composing it are no where disclosed by the record. Such uncertain, vague proceeding cannot be sustained, and ought not to be favored.
Let the judgment be reversed, and judgment here rendered quashing the proceedings, so that the defendant in error, if he see proper, may sue out process of garnishment against the person or persons composing the firm, or negotiating in the *578.name and style of James Beid & Co. We would observe tbat this is not a ease where tbe defendant is required to put in bis plea in abatement; for it would be absurd to bold tbat a defendant must plead wbat bis adversary already admits upon tbe record. See Coll, on Part. §§ 717 and 718. Let judgment be entered againt tbe defendant in error for tbe cost of tbis court and of tbe court below.
Judgment accordingly.